Citation Nr: 9905773	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  94-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for service connected 
recurrent cysts, rated as 30 percent disabling from September 
15, 1993, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an increased rating for service connected 
recurrent cysts, rated as 50 percent disabling from April 29, 
1996, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Andrew W. Green, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1982 to September 
1982.  This appeal arises from a January 1994 rating decision 
of the Wilmington, Delaware Regional Office (RO), that denied 
the veteran's claim for a rating in excess of 10 percent for 
recurrent cysts.  By decision of the Board in March 1996, it 
was determined that the evidence supported the assignment of 
a 30 percent rating for cysts.  By rating decision in May 
1996, a 30 percent evaluation was assigned for recurrent 
cysts, effective from September 15, 1993.  The veteran filed 
an appeal to the United States Court of Veterans Appeals 
(Court) regarding the assignment of a rating in excess of 30 
percent.

In November 1996, the parties filed a joint motion for remand 
regarding the issue of whether a rating in excess of 30 
percent was warranted for recurrent cysts.  By order of the 
Court on December 3, 1996, that part of the Board's March 
1996 decision that declined to grant an evaluation higher 
than 30 percent for recurrent cysts was vacated and remanded 
to the Board.  Pursuant to the Court's order, the Board 
remanded the case to the RO in September 1997 for due process 
reasons and for additional development of the evidence.  

By rating decision in January 1998, a 50 percent rating was 
assigned for recurrent cysts, effective from April 29, 1996.  
In March 1998, the veteran expressed disagreement with the 50 
percent rating for recurrent cysts, and he requested that his 
claim be considered on an extraschedular basis.  Also 
requested was consideration of entitlement to service 
connection for a psychiatric disorder on a secondary basis.  
Entitlement to an extraschedular evaluation was denied in a 
March 1998 statement of the case.

Entitlement to service connection for a psychiatric disorder 
as being secondary to the service connected recurrent cysts 
was denied by rating decision in July 1998.  The veteran 
received written notice of this decision and of his right to 
appeal therefrom by letter of the same month.  

In a September 1998 statement, the additional issues of 
entitlement to service connection for obesity and self 
medication with alcohol, both claimed as being secondary to 
the service connected recurrent cysts, and the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disability were 
raised.  These issues are referred to the RO for appropriate 
consideration.  In addition, the veteran has submitted 
additional evidence in connection with his claim for service 
connection for a psychiatric disability secondary to service 
connected skin disability.  This issue was denied by the RO 
in July 1998.  The additional evidence should be considered 
by the RO.  As there has been no notice of disagreement with 
regard to this issue, it is not before the Board at this time 
for adjudication.


REMAND

The veteran contends that recurrent cysts are more disabling 
than is reflected in the 30 percent evaluation assigned from 
September 15, 1993 and the 50 percent evaluation assigned 
from April 29, 1996.  

Applicable regulations require that pertinent evidence 
submitted by the veteran to the Board after the record has 
been certified to the Board, must be referred to the RO for 
review and the preparation of a supplemental statement of the 
case unless this procedural right is waived by the veteran or 
if the benefit sought on appeal may be allowed.  38 C.F.R. 
§ 20.1304.  Records were received within 90 days of the July 
10, 1998 date of certification to the Board in September 
1998.  These additional records are material to the veteran's 
claim; thus, the case must be returned to the RO.  Moreover, 
the existing evidence of record is not considered sufficient 
to permit adjudication of the claim at this time.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  All current treatment records should 
be obtained to include ongoing outpatient records and 
inpatient records from the veteran's hospitalization during 
the fall of 1998 from the Wilmington VA medical center.

Under 38 C.F.R. Part 4, Diagnostic Code 7800 (disfiguring 
scars of the head, face or neck), the assignment of a 50 
percent evaluation is authorized where there is complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  However, when 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 30 percent 
rating under Code 7800 may be increased to 50 percent and the 
50 percent rating under Code 7800 may be increased to 80 
percent.  The Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  As complete clinical findings 
adequate to rate the veteran's disability under Code 7800 are 
absent from the record, the veteran should be afforded 
another VA dermatology examination.

In a letter dated in April 1996, the veteran reported that a 
VA dermatologist at the VAMC, Wilmington, DE, told him that 
he had extensive crusting with nervous manifestations and 
extensive exfoliation.  He also noted that this physician 
reported that he had an exceptionally repugnant condition 
which included ulceration.  The medical report referred to by 
the veteran did not contain notations to this effect.  The 
veteran should be advised that he may obtain a statement from 
this physician attesting to what he told the veteran.  As the 
veteran has put the VA on notice that evidence exists which 
might support his claim, the Board concludes that the VA has 
a duty to notify him regarding the procurement and submission 
of any such additional evidence as per 38 U.S.C. A. § 5103(a) 
(West 1991).  See also Robinette v. Brown, 8 Vet.App. 69 
(1995).  

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The veteran, through his attorney, 
should be advised that he may submit a 
statement from the VA physician who 
informed him during an outpatient visit 
on April 29, 1996 at the VAMC, Wilmington 
that his skin condition was manifested by 
extensive crusting with nervous 
manifestations and extensive exfoliation 
.  

2.  The RO, through the veteran's 
attorney, should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
recurrent cysts in recent years.  After 
securing the necessary releases, the RO 
should obtain all records that have not 
already been obtained to include 
inpatient records from the Fall of 1998 
and all outpatient records from the 
Wilmington VA medical center and 
associate them with the claims file.

3.  The veteran should be afforded a VA 
dermatology examination to determine the 
current nature and extent of his 
recurrent cysts.  The claims folder must 
be made available to the examiner prior 
to the examination.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
All indicated tests must be performed; 
color photographs of existing cysts on 
the head, face or neck should be obtained 
and associated with the claims folder.  
An employment history should be taken 
from the veteran, to include time lost 
per year from employment due exclusively 
to the service connected disability.  The 
dermatology examiner should record all 
complaints and findings pertaining to the 
skin disability.  The examiner should 
also specifically answer the following 
questions pertaining to the service 
connected skin disability:  I.  Whether 
there is tissue loss or cicatrization on 
the head face or neck?  II.  Whether 
there is marked discoloration of the 
affected areas of the head, face or neck?  
III.  Whether there is color contrast 
related to the service connected 
disability, or the like on the head, face 
or neck?  IV. Whether the disability is 
exceptionally repugnant?  V.  Would the 
disability cause marked interference with 
employment?  While the undersigned 
recognizes that some of the opinions 
require subjective responses, the 
physician should render his best decision 
on these matters based on his medical 
experience and training.

4.  The RO should assure that all 
questions submitted for response to the 
physician have been answered.  The RO 
should again consider whether this case 
warrants a referral to the Under 
Secretary for Benefits (formerly the 
Chief Benefits Director), or the Director 
of the Compensation and Pension Service 
for consideration of an extraschedular 
rating pursuant to the provisions of 38 
C.F.R. §§ 3.321(b)(1).  If the resolution 
of this matter is unfavorable to the 
veteran, it should be addressed in a 
supplemental statement of the case.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any 
way, he and his attorney should be 
furnished an appropriate supplemental 
statement of the case to include the 
consideration of the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
VA examination (the RO should also 
include in the claims folder a copy of 
the letter scheduling the veteran for an 
examination).  The importance of 
appearing for an examination should be 
stressed to the veteran.  All interested 
parties should then be afforded a 
reasonable opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he or his attorney 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
	(Continued on Next Page)
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


